Citation Nr: 1638005	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-03 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a testicular disability. 

2.  Entitlement to service connection for a right shoulder disability. 

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and C.D.



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In April 2016, the Veteran testified at a hearing with the undersigned.

The issues of entitlement to service connection for a right shoulder disability and entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current testicular disability.


CONCLUSION OF LAW

The criteria for service connection for a testicular disability are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in May 2009.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R.
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains service treatment records (STRs), post-service VA and private treatment records, lay statements, and VA examination reports.  There is no indication of relevant, outstanding records that would support the Veteran's claim decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue decided on appeal.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran asserts that he has a testicular disability that is related to service.

STRs show that in November 1973 the Veteran complained of left flank pain with testicular pain at night.  Physical and genitourinary examination was negative.  The Veteran's September 1975 separation examination was also negative for any complaints of testicular pain.

Post-service evidence is silent as to any complaints of or treatment for testicular problems.  A February 2007 VA treatment record notes "hematuria resolved."  A May 2008 VA urology consultation note reflects that a microscopic hematuria was the reason for request.  The consultation note did not reveal any complaint or abnormal findings of the testicles or prostate.  

The Veteran was afforded a November 2009 VA genitourinary examination to specifically determine the nature and etiology of any testicular disability.  He reported that he had testicular pain during active duty.  He stated that he had intermittent testicular pain since then.  The Veteran further reported that he recently had a normal prostate examination performed by his private care physician.  Upon examination, he denied any hematuria, burning on urination or erectile dysfunction problems.  Physical examination further revealed no abdominal or flank tenderness.  He also had a normal bladder and testicles examination.  The Veteran also declined a prostate examination during the VA examination as he reported having a recent normal examination with his private care physician.  The examiner indicated that the Veteran had a normal bilateral testicle examination with no residuals.  The examiner was asked to provide an etiology opinion, but was unable to render an opinion as there was no objective evidence of a testicle condition and the examination was normal.

A May 2010 VA treatment record reflects that the Veteran's hematuria had improved.

In his February 2013 VA-Form 9, the Veteran expressed disagreement with the denial of service connection for this condition because he had an in-service condition annotated in his STRs and the condition still bothered him to this day.  He admitted that he did not have much evidence for the condition, but stated that was because the issue was sensitive in nature.  He further expressed that he disagreed with the VA examiner who "merely dismissed [his] condition" and stated that he did not have any pain or a current disability.  

During the Veteran's April 2016 Board hearing, he did not provide any testimony in support of his claimed testicular disability.

In regards to having testicular pain, the Veteran stated in his November 2010 notice of disagreement (NOD) that there was medical evidence showing that he had a problem with hematuria, as well as, testicular and flank pain.  With regard to the Veteran's assertion that he has had symptoms of a testicular disability since separation from service in October 1975, the Board finds that, while the Veteran is competent to report the onset of such symptoms as pain, he is not competent to diagnose any underlying testicular disability causing pain, as this is a complex medical diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (2009). 

Thus, the Veteran's lay statements are not probative evidence of a current diagnosed testicular disability.  Even if his statement were considered to be competent and credible evidence, the Board would still find the May 2010 VA examiner's opinion that the Veteran does not have a current testicular disability to be more probative evidence as to whether there is a current testicular disability as the examiner thoroughly examined the Veteran, reviewed his medical records and based his opinion on his training as a medical professional.  

Accordingly, the Board finds that the preponderance of the evidence demonstrates that there is no current testicular disability.  As noted above, post-service treatment records are entirely negative for treatment or diagnoses of a testicular disability.  VA treatment records from 2007, 2008, and 2010 show treatment for hematuria (blood in the urine) but there is no competent evidence attributing this symptom to a testicular disorder and, in fact, upon examination, a medical professional found the Veteran did not have any current testicular disability.  The VA examiner reviewed the Veteran's service and post-service treatment records, noting that the in-service complaint of left flank pain with testicular pain did not result in a testicular related diagnosis as physical examination was negative.  Physical examination revealed a normal testicular examination.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a testicular disability.  The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1110.  In the absence of a current disability, the analysis ends, and the claim for service connection for a testicular disability cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for a testicular disability is denied.

	
REMAND

The Veteran asserts that he has a low back and a right shoulder disability that are related to service.

A November 1973 STR reflects that the Veteran was seen for low back pain of one-day duration.  He claimed to have jumped from a top bunk.  He was treated for mechanical low back pain.  A January 1974 STR shows that the Veteran fell on his right shoulder one week prior.  He was seen in January 1974 complaining of pain on the vertebral border of the scapula.  He was treated for a strain.  

An October 1996 private treatment record shows that the Veteran received a massage due to a painful low back.

The Veteran was afforded VA examinations in November 2009 to specifically determine the nature and etiology of any low back and right shoulder disability.  Upon examination of his low back, he was diagnosed with lumbosacral strain.  Additionally, the Veteran reported that since his in-service right shoulder injury, he has had pain in the right shoulder radiating down the right arm that has increased with use.  Upon examination, the Veteran was diagnosed with right shoulder strain.

During the Veteran's April 2016 Board hearing, he testified that he had intermittent right shoulder pain since he had been out of service.  See April 2016 Board Hearing Transcript, p. 5.  He further testified that he has had problems with his back for about the same length of time as his right shoulder.  Id. at 9.  He also stated that he would have sought treatment from doctors once he was discharged from service, but he did not understand how things worked.  Id. at 10.  Instead, he self-treated with massages to his shoulder and back from his wife.  Id. at 6; November 2010 NOD.

Following the November 2009 VA examination, the examiner acknowledged that the Veteran was seen for a low back and right shoulder injury in service, but that it was less likely as not that such conditions were a result of the injury shown during active duty.  The examiner reasoned that there was no evidence that any of these injuries caused any permanent damage or resulted in any chronic pain conditions.  However, the examiner did not acknowledge or comment on the Veteran's report of a history of right shoulder and back problems since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  A medical opinion based solely on the absence of documentation in the record is inadequate.  Id.  Thus, new examinations and opinions are required.

Additionally, the Veteran testified to currently receiving treatment for his right shoulder at a VA Hospital in Lake City and Gainesville.  See April 2016 Board Hearing Transcript, p. 6.  The most recent records associated with the Veteran's claims file from Lake City VA Medical Center (VAMC) and Gainesville VAMC are dated in August 2012.  Thus, an effort should be made to obtain any records pertaining to ongoing right shoulder treatment the Veteran has received that are not already on file.  38 U.S.C.A. § 5103A(c) (West 2014).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Any pertinent VA or private records, including any and all VA records from the Lake City VA VAMC and Gainesville VAMC, since 2012, should be obtained and incorporated in the claims folder.  The Veteran should be requested to provide the necessary authorization for release of private medical records to the VA.  All attempts to procure those records should be documented in the file.  If the AOJ cannot obtain the aforementioned records, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem. 

2. After undertaking the above development to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional, who has not previously examined him, to determine the nature and etiology of the Veteran's current low back disability.  The entire electronic claim file must be reviewed by the examiner.  Based on a review of the claims file and an examination of the Veteran, the examiner should provide an answer to the following question:

Is it at least as likely as not (a degree of probability of 50 percent or higher) that any current low back disability, to include lumbosacral strain, is etiologically related to his active duty military service.
The VA examiner must comment on the Veteran's service and post-service history, to include his lay statements of having experienced low back pain since service.

A complete rationale should be given for any opinion provided.

3. Schedule the Veteran for a VA examination by an appropriate medical professional, who has not previously examined him, to determine the nature and etiology of the Veteran's current right shoulder disability.  The entire electronic claims file must be reviewed by the examiner.  Based on a review of the claims file and an examination of the Veteran, the examiner should provide an answer to the following question:

Is it at least as likely as not (a degree of probability of 50 percent or higher) that any current right shoulder disability, to include right shoulder strain, is etiologically related to his active duty military service.

The VA examiner must comment on the Veteran's service and post-service history, to include his lay statements of having experienced right shoulder pain since service.

A complete rationale should be given for any opinion provided.

4. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


